      Case 4:19-cv-00999-A Document 9 Filed 12/17/19   Page 1 of 1 PageID 31


                   IN THE UNITED STATES DISTRICT         URT
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION
                                                                  DEC 1 7 2019

ROBERT T. SHAFER,                      §                  CLERK, U.S. DlSTRlcYcouRT
                                       §                    By
             Plaintiff,                §               .___::::::~,,~-p:!!!ut[,·::::::::__ .
                                       §
vs.                                    §    NO. 4:19-CV-999-A
                                       §
MIDLAND CREDIT MANAGEMENT,       INC.,§
                                       §
             Defendant.                §

                                    ORDER

       The record does not reflect that counsel for plaintiff,

Robert T. Shafer, has designated local counsel as required by

Local Civil Rule 83.10 and the court's judge-specific

requirements. Therefore,

       The court ORDERS that by 4:00 p.m on January 7, 2020,

plaintiff's counsel file an appropriate designation of local

counsel.

       Failure to comply with this order may result in the striking

of plaintiff's counsel with the result that he will be proceeding

prose.

      SIGNED December 17, 2019.
